ALLOWANCE
The following is an allowance in response to communication received 30 June 2022. Claims 1 – 9 and 11 – 20 now pending in this application and are allowed. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Statement of Reasons for Allowance
Applicant’s invention is directed to determining a plurality of optimal subscription products (for a transportation related business) for a rider base on said rider’s features and conditions. Historical data related to plurality of riders and trip-requesting sessions between a plurality of riders and a ride-hailing platform, and context-based subscription products which were offered to the plurality of riders are obtained. 
Obtained historical data is analyzed to generate plurality of feature vectors corresponding to historical trip-requesting sessions, based upon which prediction are made to identify which trip-requesting session will be converted to a trip (e.g. rider will make a transaction when said subscription will be offered to the rider);
Different combinations of rider features and subscription features are grouped together as a tuple. Hash value for each tuple is generated, and any tuple that has its associated hash value already existing in the table are not added to the table (deduplication is performed, and only unique tuples are added to the table;
Optimal subscription products are determined (generated), and one or more optimal subscription product is identified for a given rider, the selected identified subscription product is provided the given rider.

Prior art of record does not teach grouping different combinations of rider features and subscription features are group together as a tuple. Generating Hash value for each tuple, and adding only the tuples whose generated hash values has not been previously stored in a table (database).

Prior art Parikh et al. US Publication 2019/0034475 teaches system and method 
useful in detecting and de-duplicating data records for events related to a number of different situations, such as a clinical study of a new drug, the introduction of a new consumer household product (e.g., a cleaning agent) or for other types of products (e.g. ride hailing by a rider). Parikh disclosure may provide data de-duplication for use cases where exact matching generates a low fraction of potential matches, and where there is no identifier/key which links records together.
Prior art of Parikh does not teach grouping different combinations of rider features and subscription features are group together as a tuple. Generating Hash value for each tuple, and adding only the tuples whose generated hash values has not been previously stored in a table (database).

Prior art Bonaci et al. US Publication 2022/0156254 teaches system and method using machine learning algorithm to make prediction about the likelihood of a particular occurrence (e.g. rider will user the offer made to them). Bonchai further teaches using data from data sources to provide and/or generate feature vectors which can be used for training the machine learning algorithm. 
Prior art of Bonaci does not teach grouping different combinations of rider features and subscription features are group together as a tuple. Generating Hash value for each tuple, and adding only the tuples whose generated hash values has not been previously stored in a table (database).

Although additional art could be cited addressing at least some of the claimed limitations, examiner concludes that citing additional prior art would require improper hindsight. Accordingly, examiner concludes that the independent claims patentably distinguish the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        


July 15, 2022